831 F.2d 293
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Norman L. BAKER, Plaintiff-Appellant,v.William SEABOLD and George Wilson, Defendants-Appellees.
No. 87-5486.
United States Court of Appeals, Sixth Circuit.
Oct. 15, 1987.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Baker, a deaf inmate at the Luther Luckett Correctional Complex, filed a civil rights complaint alleging that the failure to provide him with an interpreter and a red warning light in his cell deprived him of rehabilitation opportunities at the institution.  The trial court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d) before service of the complaint.


3
Because the case was dismissed without an answer having been filed to the complaint, it is unknown whether any program in which Baker may be a potential participant receives Federal financial assistance.  He may have a justiciable claim if there is such a program.    Journey v. Vitek, 685 F.2d 239 (8th Cir.1982).  The Rehabilitation Act of 1973, 29 U.S.C. Sec. 794 provides as follows:


4
"No otherwise qualified individual with handicaps in the United States, as defined in section 706(8) of this title, shall, solely by reasons of his handicap, be excluded from the participation in, be denied the benefits of, or be subjected to discrimination under any program or activity receiving Federal financial assistance or under any program or activity conducted by any Executive agency or by the United States Postal Service."


5
It is ORDERED that the judgment of the district court be vacated and the case remanded for further proceedings to determine the applicability of 29 U.S.C. Sec. 794.  Rule 9(b)(6), Rules of the Sixth Circuit.